DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim’s amendment dated 8/11/2021.
Response to Arguments
3.	Applicant’s arguments filed on 8/11/2021, with respect to claims 1-7 and 9-20 have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-20 are hereby withdrawn. 

Allowable Subject Matter
4.	Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach, disclose or suggest a display screen assembly structure, as recited in claim 1, which further comprises a fixture slot formed in a side surface of the display screen holder attached with the display screen placement board, wherein the display screen placement board 

Regarding claim 6, the prior arts of record fail to teach, disclose or suggest a display screen assembly structure, as recited in claim 6, wherein a fixture slot is formed in a side surface of the display screen holder attached with the display screen placement board, and the display screen placement board is attached to the fixture slot by a fixture block.

	Regarding claim 15, the prior arts of record fail to teach, disclose or suggest a display screen assembly structure, as recited in claim 15, which further comprises a plurality of connection holders connected to each other by an elastic member, wherein the connecting holder has a first base and a second base connected to each other by a connecting member.

					Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/Primary Examiner, Art Unit 2841